DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gariboldi et al. (US 2002/0070794) in view of King et al. (US 2018/0120884).

	Regarding claim 1, Gariboldi discloses a power voltage generator comprising: a charge pump which generates a charge pumping voltage (abstract, fig. 3, see ¶ 31-43, charge pump 2),
	wherein the charge pumping voltage has a headroom margin which is automatically set (fig. 3, ¶ 17-18, ¶ 31-43, ¶ 68-81, VCHARGE maintained within threshold (margin) amount of Vout; see also claims 13 and 14, margins selectable according to a current load);
	and a regulator which generates a power voltage based on the charge pumping voltage (fig. 3, ¶ 31-43, ¶ 68-81, regulator 4).
	Gariboldi fails to disclose the charge pumping voltage is set to be a voltage obtained by subtracting the headroom margin from a target voltage.
	King teaches the charge pumping voltage is set to be a voltage obtained by subtracting the headroom margin from a target voltage (fig. 2, fig. 7, ¶ 2, ¶ 52-54, additional headroom may be applied below a critical threshold to ensure excess power is available to make the transition between multiplication ratios).
	Gariboldi and King are both directed to charge pump power supplies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Gariboldi with the additional headroom of King since such a modification ensures excess power is available to make the transition between multiplication ratios (King, ¶ 54).

	Regarding claim 2, Gariboldi discloses wherein as an absolute value of the target voltage increases, an absolute value of the charge pumping voltage increases (fig. 3, fig. 10, see ¶ 31-43, ¶ 68-81).

	Regarding claim 3, Gariboldi discloses wherein the headroom margin is varied based on an output load (fig. 3, ¶ 17-18, ¶ 31-43, ¶ 68-81, VCHARGE maintained within threshold (margin) amount of Vout; see also claims 13 and 14, margins selectable according to a current load).

	Regarding claim 5, Gariboldi discloses wherein the charge pump comprises: an operator which generates a reference charge pumping voltage which is varied based on the target voltage (fig. 3, ¶ 17-18, ¶ 31-43, e.g., Vout, ¶ 68-81);
	a comparator which compares a feedback voltage of the charge pumping voltage and the reference charge pumping voltage (fig. 3, ¶ 17-18, ¶ 31-43, ¶ 68-81, comparator 5);
	a flip-flop which outputs a control signal based on a clock signal and an output signal of the comparator (fig. 3, ¶ 17-18, ¶ 31-43, logic circuit 7 can be realized with a single logic gate or a small network of logic gates, ¶ 68-81; *Examiner takes official notice that the use of a flip-flop in a logic circuit is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Gariboldi with the well-known flip-flop since such a modification achieves the predictable result of providing a simple logic circuit which can store state information.  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 2/14/22, and thus the use of a flip-flop in a logic circuit is taken to be admitted prior art [see MPEP 2144.03]);
	and a switching controller which generates a switching control signal based on an output signal of the flip-flop (fig. 3, ¶ 17-18, ¶ 31-43, logic circuit 7 switches oscillator on or off, ¶ 68-81).  

	Regarding claim 20, this claim is rejected under the same rationale as claims 1 and 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gariboldi in view of King as applied to claim 3 above, and further in view of Allegrini et al. (US 10,483,846).

	Regarding claim 4, Gariboldi discloses wherein as the output load increases, an absolute value of the charge pumping voltage increases (fig. 3, ¶ 12, ¶ 17-18, ¶ 31-46, oscillator frequency increases if load increases, see also ¶ 68-81).
	Gariboldi in view of King fails to explicitly disclose wherein as the output load increases, an absolute value of the headroom margin increases.
	Allegrini teaches wherein as the output load increases, an absolute value of the headroom margin increases (fig. 1, col. 4, ll. 36-56, voltage range can be defined by a target voltage with a tolerance of plus or minus a predetermined percent, i.e., larger voltage has a larger tolerance range).
	Gariboldi in view of King and Allegrini are both directed to charge pump circuits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Gariboldi in view of King with the tolerance range of Allegrini since such a modification provides a regulated voltage within a certain range of values (Allegrini, col. 4, ll. 36-56).

Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gariboldi in view of King as applied to claim 5 above, and further in view of Kaishita et al. (US 2006/0193156).

	Regarding claim 6, Gariboldi in view of King fails to disclose wherein the charge pump further comprises: a first amplifier, a second amplifier, a third amplifier and a fourth amplifier which receive the switching control signal; a first switch connected to the first amplifier; a second switch connected to the second amplifier; a third switch connected to the third amplifier; and a fourth switch connected to the third amplifier, wherein the first switch, the fourth switch, the second switch and the third switch are sequentially connected to each other in series.
	Kaishita teaches wherein the charge pump further comprises: a first amplifier, a second amplifier, a third amplifier and a fourth amplifier which receive the switching control signal (figs. 1 and 3, drive circuits 11-14 are buffer circuits, see ¶ 73);
	a first switch connected to the first amplifier; a second switch connected to the second amplifier; a third switch connected to the third amplifier; and a fourth switch connected to the third amplifier, wherein the first switch, the fourth switch, the second switch and the third switch are sequentially connected to each other in series (figs. 1 and 3, switches Q11-Q14, see ¶ 62-73).
	Gariboldi in view of King and Kaishita are both directed to charge pump circuits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Gariboldi in view of King with the device of Kaishita since such a modification improves a driving capability of a semiconductor control signal (Kaishita, ¶ 73).

	Regarding claim 7, Kaishita further teaches wherein the charge pump further comprises: a first capacitor comprising a first electrode connected to the first switch and the fourth switch, and a second electrode connected to the second switch and the third switch (fig. 1, C11, see ¶ 62-68);
	and a second capacitor comprising a first electrode connected to the third switch, and a second electrode connected to a ground (fig. 1, C12, see ¶ 62-68).

	Regarding claim 10, Kaishita further teaches a level shifter connected between the switching controller and the first to fourth amplifiers (figs. 4 and 5, level control circuits, ¶ 75-78).

	Regarding claim 11, Gariboldi discloses wherein when an absolute value of the feedback voltage is less than the reference charge pumping voltage, the output signal of the comparator has a first level, and wherein when the absolute value of the feedback voltage is equal to or greater than the reference charge pumping voltage, the output signal of the comparator has a second level (fig. 3, ¶ 17-18, ¶ 31-43, ¶ 68-81).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gariboldi in view of King and Kaishita as applied to claim 7 above, and further in view of Umeda (US 2002/0110009).

	Regarding claim 8, Gariboldi in view of King and Kaishita fails to disclose wherein when the switching control signal has a first level, the first switch and the second switch are turned on and the third switch and the fourth switch are turned off, and wherein when the switching control signal has a second level, the third switch and the fourth switch are turned on and the first switch and the second switch are turned off.
	Umeda teaches wherein when the switching control signal has a first level, the first switch and the second switch are turned on and the third switch and the fourth switch are turned off, and wherein when the switching control signal has a second level, the third switch and the fourth switch are turned on and the first switch and the second switch are turned off (fig. 1, fig. 9, see ¶ 16-18, ¶ 67-73).
	Gariboldi in view of King and Kaishita and Umeda are both directed to charge pump circuits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Gariboldi in view of King and Kaishita with the switch control of Umeda since such a modification provides a DC/DC converter that maintains a reduced output impedance, improves the efficiency in converting power at the time of a light load or no load, and realizes a higher power conversion efficiency (Umeda, ¶ 22).

	Regarding claim 9, Umeda further teaches wherein when the switching control signal has the first level, the first capacitor is charged, and wherein when the switching control signal has the second level, a voltage charged at the first capacitor is outputted to the regulator through the third switch (fig. 1, fig. 9, see ¶ 16-18, ¶ 67-73).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gariboldi in view of King as applied to claim 1 above, and further in view of Park et al. (US 2005/0258772; hereinafter referred to as Park ‘772).

	Regarding claim 12, Gariboldi in view of King fails to disclose wherein the regulator comprises: a fifth amplifier; and a fifth switch connected to an output node of the fifth amplifier, wherein a control node of the fifth switch is connected to the output node of the fifth amplifier, wherein the charge pumping voltage is applied to an input node of the fifth switch, and wherein an output node of the fifth switch outputs the power voltage.
	Park ‘772 teaches wherein the regulator comprises: a fifth amplifier; and a fifth switch connected to an output node of the fifth amplifier, wherein a control node of the fifth switch is connected to the output node of the fifth amplifier, wherein the charge pumping voltage is applied to an input node of the fifth switch, and wherein an output node of the fifth switch outputs the power voltage (fig. 8, amplifier 312 and switch Q1, ¶ 56-58).
	Gariboldi in view of King and Park ‘772 are both directed to voltage regulators.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Gariboldi in view of King with the regulator of Park ‘772 since such a modification provides a stable data voltage to an integral circuit of a data driver of the light emission display device (Park ‘772, ¶ 3).

	Regarding claim 13, Park ‘772 further teaches wherein the regulator further comprises: a first resistor including a first end portion connected to the output node of the fifth switch, and a second end portion connected to a first input node of the fifth amplifier; a second resistor including a first end portion connected to the second end portion of the first resistor, and a second end portion connected to a ground; and a stabilization capacitor including a first electrode connected to the output node of the fifth switch, and a second electrode connected to the ground (fig. 8, resistors R2 and R1, capacitor CL, ¶ 56-58).

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0033409; hereinafter referred to as Park ‘409) in view of Gariboldi and King.

	Regarding claim 14, Park ‘409 discloses a display apparatus comprising: a display region which displays an image (abstract, figs. 1-2, ¶ 24-29);
	a gate driver which provides a gate signal to the display region (figs. 1-2, ¶ 24-29, driver IC 200a provides scan signal);
	a data driver which provides a data voltage to the display region (figs. 1-2, ¶ 24-29, driver IC 200a provides data signal);
	and a power voltage generator which outputs a power voltage to at least one selected from the display region, the gate driver and the data driver (figs. 1-2, ¶ 24-29, power generator 220a),
	wherein the power voltage generator comprises: a charge pump which generates a charge pumping voltage (figs. 1-2, ¶ 24-29, charge pump 223 receives reference voltage Vref);
	and a regulator which generates the power voltage based on the charge pumping voltage (figs. 1-2, ¶ 24-29, regulator 224).
	Park ‘409 fails to disclose wherein the charge pumping voltage has a headroom margin which is automatically set, and the charge pumping voltage is set to be a voltage obtained by subtracting the headroom margin from a target voltage.
	
	Gariboldi teaches wherein the charge pumping voltage has a headroom margin which is automatically set (fig. 3, ¶ 17-18, ¶ 31-43, ¶ 68-81, VCHARGE maintained within threshold (margin) amount of Vout; see also claims 13 and 14, margins selectable according to a current load).
	Park ‘409 and Gariboldi are both directed to charge pump circuits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park ‘409 with the headroom margin of Gariboldi since such a modification provides high boost efficiency and reasonable ripple in the voltage generated (Gariboldi, ¶ 15).

	King teaches the charge pumping voltage is set to be a voltage obtained by subtracting the headroom margin from a target voltage (fig. 2, fig. 7, ¶ 2, ¶ 52-54, additional headroom may be applied below a critical threshold to ensure excess power is available to make the transition between multiplication ratios).
	Park ‘409 in view of Gariboldi and King are both directed to charge pump power supplies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park ‘409 in view of Gariboldi with the additional headroom of King since such a modification ensures excess power is available to make the transition between multiplication ratios (King, ¶ 54).

	Regarding claim 15, Park ‘409 discloses wherein the power voltage is an initialization voltage outputted to a pixel of the display region (figs. 1-2, ¶ 24-29, VINIT).

	Regarding claim 19, this claim is rejected under the same rationale as claim 3.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘409 in view of Gariboldi and King as applied to claim 14 above, and further in view of Park (US 2012/0044231; hereinafter referred to as Park ‘231).

	Regarding claim 16, Park ‘409 in view of Gariboldi and King fails to disclose wherein the power voltage is a gate low voltage outputted to the gate driver, and wherein the gate low voltage defines a low level of the gate signal.
	Park ‘231 teaches wherein the power voltage is a gate low voltage outputted to the gate driver, and wherein the gate low voltage defines a low level of the gate signal (fig. 1, figs. 4-6, VGL, ¶ 48, ¶ 59-80).
	Park ‘409 in view of Gariboldi and King and Park ‘231 are both directed to voltage generators with charge pump circuits for displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park ‘409 in view of Gariboldi and King with the voltage generator of Park ‘231 since such a modification reduces power consumption (Park ‘231, ¶ 6-7).

	Regarding claim 17, Park ‘409 in view of Gariboldi and King fails to disclose wherein the power voltage generator further comprises: a second charge pump which generates a second charge pumping voltage, and the second charge pumping voltage is varied based on a second target voltage; and a second regulator which generates a second power voltage based on the second charge pumping voltage.
	Park ‘231 teaches wherein the power voltage generator further comprises: a second charge pump which generates a second charge pumping voltage, and the second charge pumping voltage is varied based on a second target voltage (fig. 1, figs. 4-6, ¶ 48, ¶ 59-80, first and second power supply units disclosed; voltage generating units 430 and 440 disclosed);
	and a second regulator which generates a second power voltage based on the second charge pumping voltage (fig. 1, figs. 4-6, ¶ 48, ¶ 59-80, e.g., voltage generating units 430 and 440 disclosed).
	Park ‘409 in view of Gariboldi and King and Park ‘231 are both directed to voltage generators with charge pump circuits for displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park ‘409 in view of Gariboldi and King with the voltage generators of Park ‘231 since such a modification reduces power consumption (Park ‘231, ¶ 6-7).
	Gariboldi further teaches wherein the second charge pumping voltage has an automatically set second headroom margin (fig. 3, ¶ 17-18, ¶ 31-43, ¶ 68-81, VCHARGE maintained within threshold (margin) amount of Vout; see also claims 13 and 14, margins selectable according to a current load).

	Regarding claim 18, Park ‘409 discloses wherein the power voltage is an initialization voltage outputted to a pixel of the display region (figs. 1-2, ¶ 24-29, VINIT).
	Park ‘231 further teaches wherein the second power voltage is a gate low voltage outputted to the gate driver, and wherein the gate low voltage defines a low level of the gate signal (fig. 1, figs. 4-6, VGL, ¶ 48, ¶ 59-80).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626